 

Exhibit 10.1

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s amended and restated
certificate of incorporation, as the same may be further amended from time to
time (the “Charter”), the undersigned will, as promptly as possible, take all
necessary actions to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the IPO Shares, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company (less taxes payable), divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 



 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions that such Business Combination is fair to
the Company’s shareholders from a financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 



2 

 

 

(c)The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [•],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Founder Shares, Private Placement Units and Common Stock issued or issuable upon
the exercise of the Private Placement Units or conversion of the Founder Shares
are permitted if the Transfer (i) is among the insiders, to the Company’s
officers, directors, advisors or employees; (ii) is to an Insider’s affiliates
or its members upon liquidation; (iii) is to relatives and trusts for estate
planning purposes; (iv) is by virtue of the law of descent and distribution upon
death; (v) is pursuant to a qualified domestic relations order; (vi) involves a
private sale made at a price no greater than the price at which the Founder
Shares, Private Placement Units or Common Stock were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Founder Shares.

 

(e)The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

(a)In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)The undersigned hereby agrees and acknowledges that (i) the Representatives
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.The undersigned agrees to be an officer of the Company, until the earlier of
the consummation by the Company of an initial Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representative is true and accurate
in all material respects. The undersigned represents and warrants that:

 

(a)He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 



3 

 

 

(b)He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c)he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise
conversion/redemption rights with respect to any of the Company’s Common Stock
owned or to be owned by the undersigned, directly or indirectly, whether such
shares be part of the Founder Shares or IPO Shares, and agrees that he or she
will not seek conversion/redemption with respect to such shares (or sell such
shares to the Company in any tender offer) in connection with any vote to
approve a Business Combination or any amendment to the Charter.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth of the Charter prior to the consummation of a
Business Combination unless the Company provides public shareholders with the
opportunity to convert/redeem their IPO Shares upon such approval in accordance
with such Article Sixth thereof.

 

11.Intentionally Omitted.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15.The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 



4 

 

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5 

 

  Sincerely,      

/s/ Aaron Gurewitz

    Aaron Gurewitz

 

 

  Acknowledged and Agreed:   Roth CH Acquisition I Co.   By: /s/ Byron Roth    
Name: Byron Roth     Title:   Chief Executive Officer

 



 

 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s amended and restated
certificate of incorporation, as the same may be further amended from time to
time (the “Charter”), the undersigned will, as promptly as possible, take all
necessary actions to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the IPO Shares, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company (less taxes payable), divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 



 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions that such Business Combination is fair to
the Company’s shareholders from a financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 



2 

 

 

(c)The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [•],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Founder Shares, Private Placement Units and Common Stock issued or issuable upon
the exercise of the Private Placement Units or conversion of the Founder Shares
are permitted if the Transfer (i) is among the insiders, to the Company’s
officers, directors, advisors or employees; (ii) is to an Insider’s affiliates
or its members upon liquidation; (iii) is to relatives and trusts for estate
planning purposes; (iv) is by virtue of the law of descent and distribution upon
death; (v) is pursuant to a qualified domestic relations order; (vi) involves a
private sale made at a price no greater than the price at which the Founder
Shares, Private Placement Units or Common Stock were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Founder Shares.

 

(e)The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

(a)In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)The undersigned hereby agrees and acknowledges that (i) the Representatives
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.The undersigned agrees to be an officer of the Company, until the earlier of
the consummation by the Company of an initial Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representative is true and accurate
in all material respects. The undersigned represents and warrants that:

 

(a)He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 



3 

 

 

(b)He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c)he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise
conversion/redemption rights with respect to any of the Company’s Common Stock
owned or to be owned by the undersigned, directly or indirectly, whether such
shares be part of the Founder Shares or IPO Shares, and agrees that he or she
will not seek conversion/redemption with respect to such shares (or sell such
shares to the Company in any tender offer) in connection with any vote to
approve a Business Combination or any amendment to the Charter.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth of the Charter prior to the consummation of a
Business Combination unless the Company provides public shareholders with the
opportunity to convert/redeem their IPO Shares upon such approval in accordance
with such Article Sixth thereof.

 

11.Intentionally Omitted.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15.The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 



4 

 

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5 

 

  Sincerely,         AMG TRUST ESTABLISHED JANUARY 23, 2007        

By:



/s/ Aaron Gurewitz

   

Name: Aaron Gurewitz

Title: Trustee

 

 

  Acknowledged and Agreed:   Roth CH Acquisition I Co.   By: /s/ Byron Roth    
Name: Byron Roth     Title:   Chief Executive Officer

 



 

 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable), divided by the number of then outstanding IPO
Shares, which redemption will completely extinguish public shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation. 

 

 
 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions that such Business Combination is fair to the Company’s
shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment prior to, or for services rendered in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5.

In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

2 

 

(c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [●],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales (a “Transfer”) by the undersigned of the Founder Shares,
Private Placement Units and Common Stock issued or issuable upon the exercise of
the Private Placement Units or conversion of the Founder Shares are permitted if
the Transfer (i) is among the insiders, to the Company’s officers, directors,
advisors or employees; (ii) is to an Insider’s affiliates or its members upon
liquidation; (iii) is to relatives and trusts for estate planning purposes; (iv)
is by virtue of the law of descent and distribution upon death; (v) is pursuant
to a qualified domestic relations order; (vi) involves a private sale made at a
price no greater than the price at which the Founder Shares, Private Placement
Units or Common Stock were originally purchased; or (vii) is to the Company for
cancellation in connection with the consummation of the Business Combination, in
each case (except for clause (vii)) where the transferee agrees to the terms of
the escrow agreement and forfeiture, as the case may be, as well as the other
applicable restrictions and agreements of the holders of the Founder Shares.

 

(e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

 

(a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)

The undersigned hereby agrees and acknowledges that (i) the Representatives and
the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned agrees to be a director and officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

 

(a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

3 

 

 

(b)

He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise conversion/redemption
rights with respect to any of the Company’s Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek
conversion/redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination or any amendment to the Charter.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article Sixth of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to convert/redeem their IPO Shares upon such approval in accordance with such
Article Sixth thereof.

 

11.

Intentionally Omitted.

 

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.

As used herein, (i) a “Business Combination“ shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

15.

The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 



4 

 

 

16.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5 

 

 

Sincerely,

 

 

 

 

/s/ Byron Roth

 

 

Byron Roth

 

 
 

 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable), divided by the number of then outstanding IPO
Shares, which redemption will completely extinguish public shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 

 
 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions that such Business Combination is fair to the Company’s
shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment prior to, or for services rendered in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5.

In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

2 

 

(c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [●],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales (a “Transfer”) by the undersigned of the Founder Shares,
Private Placement Units and Common Stock issued or issuable upon the exercise of
the Private Placement Units or conversion of the Founder Shares are permitted if
the Transfer (i) is among the insiders, to the Company’s officers, directors,
advisors or employees; (ii) is to an Insider’s affiliates or its members upon
liquidation; (iii) is to relatives and trusts for estate planning purposes; (iv)
is by virtue of the law of descent and distribution upon death; (v) is pursuant
to a qualified domestic relations order; (vi) involves a private sale made at a
price no greater than the price at which the Founder Shares, Private Placement
Units or Common Stock were originally purchased; or (vii) is to the Company for
cancellation in connection with the consummation of the Business Combination, in
each case (except for clause (vii)) where the transferee agrees to the terms of
the escrow agreement and forfeiture, as the case may be, as well as the other
applicable restrictions and agreements of the holders of the Founder Shares.

 

(e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

 

(a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)

The undersigned hereby agrees and acknowledges that (i) the Representatives and
the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned represents and warrants that:

 

(a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)

He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

3 

 

(c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise conversion/redemption
rights with respect to any of the Company’s Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek
conversion/redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination or any amendment to the Charter.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article Sixth of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to convert/redeem their IPO Shares upon such approval in accordance with such
Article Sixth thereof.

 

11.

Intentionally Omitted.

 

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.

As used herein, (i) a “Business Combination“ shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

15.

The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

4 

 

16.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5 

 

 

Sincerely,

   

 

 

/s/ Brad Baker

 

 

Brad Baker

vi

 

 

 

Acknowledged and Agreed:

 

Roth CH Acquisition I Co.

 

By:

/s/ Byron Roth

 

 

Name: Byron Roth

 

 

Title:   Chief Executive Officer

 

 
 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable), divided by the number of then outstanding IPO
Shares, which redemption will completely extinguish public shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 

 
 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions that such Business Combination is fair to the Company’s
shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment prior to, or for services rendered in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5.

In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

2 

 

(c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [●],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales (a “Transfer”) by the undersigned of the Founder Shares,
Private Placement Units and Common Stock issued or issuable upon the exercise of
the Private Placement Units or conversion of the Founder Shares are permitted if
the Transfer (i) is among the insiders, to the Company’s officers, directors,
advisors or employees; (ii) is to an Insider’s affiliates or its members upon
liquidation; (iii) is to relatives and trusts for estate planning purposes; (iv)
is by virtue of the law of descent and distribution upon death; (v) is pursuant
to a qualified domestic relations order; (vi) involves a private sale made at a
price no greater than the price at which the Founder Shares, Private Placement
Units or Common Stock were originally purchased; or (vii) is to the Company for
cancellation in connection with the consummation of the Business Combination, in
each case (except for clause (vii)) where the transferee agrees to the terms of
the escrow agreement and forfeiture, as the case may be, as well as the other
applicable restrictions and agreements of the holders of the Founder Shares.

 

(e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

 

(a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)

The undersigned hereby agrees and acknowledges that (i) the Representatives and
the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned represents and warrants that:

 

(a)

He or she or it is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)

He or she or it has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

3 

 

(c)

he or she or it has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise conversion/redemption
rights with respect to any of the Company’s Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek
conversion/redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination or any amendment to the Charter.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article Sixth of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to convert/redeem their IPO Shares upon such approval in accordance with such
Article Sixth thereof.

 

11.

Intentionally Omitted.

 

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.

As used herein, (i) a “Business Combination“ shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

15.

The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

4 

 

16.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5 

 

 

Sincerely,

 

 

Craig- Hallum Capital Group LLC

 

 

 

 

By:

/s/ Rick Hartfiel

 

 

Name: Rick Hartfiel

 

 

Title:   Member

     

 
 

 

 

Acknowledged and Agreed:

 

Roth CH Acquisition I Co.

 

By:

/s/ Byron Roth

 

 

Name: Byron Roth

 

 

Title:   Chief Executive Officer

 

 
 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable), divided by the number of then outstanding IPO
Shares, which redemption will completely extinguish public shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 

 
 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions that such Business Combination is fair to the Company’s
shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment prior to, or for services rendered in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5.

In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

2 

 

(c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [●],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales (a “Transfer”) by the undersigned of the Founder Shares,
Private Placement Units and Common Stock issued or issuable upon the exercise of
the Private Placement Units or conversion of the Founder Shares are permitted if
the Transfer (i) is among the insiders, to the Company’s officers, directors,
advisors or employees; (ii) is to an Insider’s affiliates or its members upon
liquidation; (iii) is to relatives and trusts for estate planning purposes; (iv)
is by virtue of the law of descent and distribution upon death; (v) is pursuant
to a qualified domestic relations order; (vi) involves a private sale made at a
price no greater than the price at which the Founder Shares, Private Placement
Units or Common Stock were originally purchased; or (vii) is to the Company for
cancellation in connection with the consummation of the Business Combination, in
each case (except for clause (vii)) where the transferee agrees to the terms of
the escrow agreement and forfeiture, as the case may be, as well as the other
applicable restrictions and agreements of the holders of the Founder Shares.

 

(e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

 

(a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)

The undersigned hereby agrees and acknowledges that (i) the Representatives and
the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned agrees to be a director of the Company, until the earlier of the
consummation by the Company of an initial Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representative is true and accurate
in all material respects. The undersigned represents and warrants that:

 

(a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

3 

 

(b)

He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise conversion/redemption
rights with respect to any of the Company’s Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek
conversion/redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination or any amendment to the Charter.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article Sixth of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to convert/redeem their IPO Shares upon such approval in accordance with such
Article Sixth thereof.

 

11.

Intentionally Omitted.

 

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.

As used herein, (i) a “Business Combination“ shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

15.

The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

4 

 

 

16.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5 

 

 

Sincerely,

 

 

 

 

/s/ Daniel Friedberg

 

 

Daniel Friedberg

 

 

Hampstead Park Capital Management LLC

 

 

 

 

By:

/s/ Daniel Friedberg

 

 

Name: Daniel Friedberg

 

 

Title:   Managing Member

     

 
 

 

 

Acknowledged and Agreed:

 

Roth CH Acquisition I Co.

 

By:

/s/ Byron Roth

 

 

Name: Byron Roth

 

 

Title:   Chief Executive Officer

 

 

 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable), divided by the number of then outstanding IPO
Shares, which redemption will completely extinguish public shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 

 
 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions that such Business Combination is fair to the Company’s
shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment prior to, or for services rendered in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5.

In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

2 

 

(c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [●],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales (a “Transfer”) by the undersigned of the Founder Shares,
Private Placement Units and Common Stock issued or issuable upon the exercise of
the Private Placement Units or conversion of the Founder Shares are permitted if
the Transfer (i) is among the insiders, to the Company’s officers, directors,
advisors or employees; (ii) is to an Insider’s affiliates or its members upon
liquidation; (iii) is to relatives and trusts for estate planning purposes; (iv)
is by virtue of the law of descent and distribution upon death; (v) is pursuant
to a qualified domestic relations order; (vi) involves a private sale made at a
price no greater than the price at which the Founder Shares, Private Placement
Units or Common Stock were originally purchased; or (vii) is to the Company for
cancellation in connection with the consummation of the Business Combination, in
each case (except for clause (vii)) where the transferee agrees to the terms of
the escrow agreement and forfeiture, as the case may be, as well as the other
applicable restrictions and agreements of the holders of the Founder Shares.

 

(e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

 

(a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)

The undersigned hereby agrees and acknowledges that (i) the Representatives and
the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned agrees to be an officer of the Company, until the earlier of the
consummation by the Company of an initial Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representative is true and accurate
in all material respects. The undersigned represents and warrants that:

 

(a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

3 

 

(b)

He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise conversion/redemption
rights with respect to any of the Company’s Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek
conversion/redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination or any amendment to the Charter.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article Sixth of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to convert/redeem their IPO Shares upon such approval in accordance with such
Article Sixth thereof.

 

11.

Intentionally Omitted.

 

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.

As used herein, (i) a “Business Combination“ shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

15.

The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

4 

 

 

16.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5 

 

 

Sincerely,

 

 

 

 

/s/ Gordon Roth

 

 

Gordon Roth

 

 

 

 

 

 

 

Acknowledged and Agreed:

 

Roth CH Acquisition I Co.

 

By:

/s/ Byron Roth

 

 

Name: Byron Roth

 

 

Title:   Chief Executive Officer

 

 

 





May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable), divided by the number of then outstanding IPO
Shares, which redemption will completely extinguish public shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 

 
 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions that such Business Combination is fair to the Company’s
shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment prior to, or for services rendered in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5.

In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

2

 

(c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [●],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales (a “Transfer”) by the undersigned of the Founder Shares,
Private Placement Units and Common Stock issued or issuable upon the exercise of
the Private Placement Units or conversion of the Founder Shares are permitted if
the Transfer (i) is among the insiders, to the Company’s officers, directors,
advisors or employees; (ii) is to an Insider’s affiliates or its members upon
liquidation; (iii) is to relatives and trusts for estate planning purposes; (iv)
is by virtue of the law of descent and distribution upon death; (v) is pursuant
to a qualified domestic relations order; (vi) involves a private sale made at a
price no greater than the price at which the Founder Shares, Private Placement
Units or Common Stock were originally purchased; or (vii) is to the Company for
cancellation in connection with the consummation of the Business Combination, in
each case (except for clause (vii)) where the transferee agrees to the terms of
the escrow agreement and forfeiture, as the case may be, as well as the other
applicable restrictions and agreements of the holders of the Founder Shares.

 

(e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

 

(a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)

The undersigned hereby agrees and acknowledges that (i) the Representatives and
the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned represents and warrants that:

 

(a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)

He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

3

 

(c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise conversion/redemption
rights with respect to any of the Company’s Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek
conversion/redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination or any amendment to the Charter.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article Sixth of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to convert/redeem their IPO Shares upon such approval in accordance with such
Article Sixth thereof.

 

11.

Intentionally Omitted.

 

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.

As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

15.

The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

4

 

16.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

 

Sincerely,

       

 /s/ George Sutton

 

 

George Sutton

 

 
 

 



Acknowledged and Agreed:

 

Roth CH Acquisition I Co.

 

By:

/s/ Byron Roth

 

 

Name: Byron Roth

 

 

Title:   Chief Executive Officer

 

 
 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable), divided by the number of then outstanding IPO
Shares, which redemption will completely extinguish public shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 

 
 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions that such Business Combination is fair to the Company’s
shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment prior to, or for services rendered in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5.

In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

6

 

(c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [●],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales (a “Transfer”) by the undersigned of the Founder Shares,
Private Placement Units and Common Stock issued or issuable upon the exercise of
the Private Placement Units or conversion of the Founder Shares are permitted if
the Transfer (i) is among the insiders, to the Company’s officers, directors,
advisors or employees; (ii) is to an Insider’s affiliates or its members upon
liquidation; (iii) is to relatives and trusts for estate planning purposes; (iv)
is by virtue of the law of descent and distribution upon death; (v) is pursuant
to a qualified domestic relations order; (vi) involves a private sale made at a
price no greater than the price at which the Founder Shares, Private Placement
Units or Common Stock were originally purchased; or (vii) is to the Company for
cancellation in connection with the consummation of the Business Combination, in
each case (except for clause (vii)) where the transferee agrees to the terms of
the escrow agreement and forfeiture, as the case may be, as well as the other
applicable restrictions and agreements of the holders of the Founder Shares.

 

(e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

 

(a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)

The undersigned hereby agrees and acknowledges that (i) the Representatives and
the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned agrees to be a director and officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

 

(a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

7

 

(b)

He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise conversion/redemption
rights with respect to any of the Company’s Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek
conversion/redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination or any amendment to the Charter.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article Sixth of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to convert/redeem their IPO Shares upon such approval in accordance with such
Article Sixth thereof.

 

11.

Intentionally Omitted.

 

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.

As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 



15.

The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

8

 

 

16.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

9

 

  Sincerely,      

/s/ John Lipman 

    John Lipman

 

 
 

 

Acknowledged and Agreed:

 

Roth CH Acquisition I Co.

 

By:

/s/ Byron Roth

 

 

Name: Byron Roth

 

 

Title:   Chief Executive Officer

 

 
 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable), divided by the number of then outstanding IPO
Shares, which redemption will completely extinguish public shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 

 
 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions that such Business Combination is fair to the Company’s
shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment prior to, or for services rendered in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5.

In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

10

 

(c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [●],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales (a “Transfer”) by the undersigned of the Founder Shares,
Private Placement Units and Common Stock issued or issuable upon the exercise of
the Private Placement Units or conversion of the Founder Shares are permitted if
the Transfer (i) is among the insiders, to the Company’s officers, directors,
advisors or employees; (ii) is to an Insider’s affiliates or its members upon
liquidation; (iii) is to relatives and trusts for estate planning purposes; (iv)
is by virtue of the law of descent and distribution upon death; (v) is pursuant
to a qualified domestic relations order; (vi) involves a private sale made at a
price no greater than the price at which the Founder Shares, Private Placement
Units or Common Stock were originally purchased; or (vii) is to the Company for
cancellation in connection with the consummation of the Business Combination, in
each case (except for clause (vii)) where the transferee agrees to the terms of
the escrow agreement and forfeiture, as the case may be, as well as the other
applicable restrictions and agreements of the holders of the Founder Shares.

 

(e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

 

(a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)

The undersigned hereby agrees and acknowledges that (i) the Representatives and
the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned represents and warrants that:

 

(a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)

He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

11

 

(c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise conversion/redemption
rights with respect to any of the Company’s Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek
conversion/redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination or any amendment to the Charter.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article Sixth of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to convert/redeem their IPO Shares upon such approval in accordance with such
Article Sixth thereof.

 

11.

Intentionally Omitted.

 

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.

As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

15.

The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

12

 

16.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

13

 

  Sincerely,      

/s/ James Zavoral 

    James Zavoral

 

 
 

 

Acknowledged and Agreed:

 

Roth CH Acquisition I Co.

 

By:

/s/ Byron Roth

 

 

Name: Byron Roth

 

 

Title:   Chief Executive Officer

 

 
 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable), divided by the number of then outstanding IPO
Shares, which redemption will completely extinguish public shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 

 
 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions that such Business Combination is fair to the Company’s
shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment prior to, or for services rendered in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5.

In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

14

 

(c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [●],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales (a “Transfer”) by the undersigned of the Founder Shares,
Private Placement Units and Common Stock issued or issuable upon the exercise of
the Private Placement Units or conversion of the Founder Shares are permitted if
the Transfer (i) is among the insiders, to the Company’s officers, directors,
advisors or employees; (ii) is to an Insider’s affiliates or its members upon
liquidation; (iii) is to relatives and trusts for estate planning purposes; (iv)
is by virtue of the law of descent and distribution upon death; (v) is pursuant
to a qualified domestic relations order; (vi) involves a private sale made at a
price no greater than the price at which the Founder Shares, Private Placement
Units or Common Stock were originally purchased; or (vii) is to the Company for
cancellation in connection with the consummation of the Business Combination, in
each case (except for clause (vii)) where the transferee agrees to the terms of
the escrow agreement and forfeiture, as the case may be, as well as the other
applicable restrictions and agreements of the holders of the Founder Shares.

 

(e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

 

(a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)

The undersigned hereby agrees and acknowledges that (i) the Representatives and
the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned represents and warrants that:

 

(a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)

He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

15

 

(c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise conversion/redemption
rights with respect to any of the Company’s Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek
conversion/redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination or any amendment to the Charter.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article Sixth of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to convert/redeem their IPO Shares upon such approval in accordance with such
Article Sixth thereof.

 

11.

Intentionally Omitted.

 

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.

As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

15.

The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

16

 

16.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

17

 

  Sincerely,      

/s/ Kevin Harris 

    Kevin Harris      

 
 

 



Acknowledged and Agreed:

 

Roth CH Acquisition I Co.

 

By:

/s/ Byron Roth

 

 

Name: Byron Roth

 

 

Title:   Chief Executive Officer

 

 
 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable), divided by the number of then outstanding IPO
Shares, which redemption will completely extinguish public shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 

 
 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions that such Business Combination is fair to the Company’s
shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment prior to, or for services rendered in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5.

In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

18

 

(c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [●],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales (a “Transfer”) by the undersigned of the Founder Shares,
Private Placement Units and Common Stock issued or issuable upon the exercise of
the Private Placement Units or conversion of the Founder Shares are permitted if
the Transfer (i) is among the insiders, to the Company’s officers, directors,
advisors or employees; (ii) is to an Insider’s affiliates or its members upon
liquidation; (iii) is to relatives and trusts for estate planning purposes; (iv)
is by virtue of the law of descent and distribution upon death; (v) is pursuant
to a qualified domestic relations order; (vi) involves a private sale made at a
price no greater than the price at which the Founder Shares, Private Placement
Units or Common Stock were originally purchased; or (vii) is to the Company for
cancellation in connection with the consummation of the Business Combination, in
each case (except for clause (vii)) where the transferee agrees to the terms of
the escrow agreement and forfeiture, as the case may be, as well as the other
applicable restrictions and agreements of the holders of the Founder Shares.

 

(e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

 

(a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)

The undersigned hereby agrees and acknowledges that (i) the Representatives and
the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned agrees to be a director of the Company, until the earlier of the
consummation by the Company of an initial Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representative is true and accurate
in all material respects. The undersigned represents and warrants that:

 

(a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

19

 

(b)

He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise conversion/redemption
rights with respect to any of the Company’s Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek
conversion/redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination or any amendment to the Charter.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article Sixth of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to convert/redeem their IPO Shares upon such approval in accordance with such
Article Sixth thereof.

 

11.

Intentionally Omitted.

 

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.

As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 



15.

The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.



 

20

 



16.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

21

 

 

Sincerely,

   

 

 





/s/ Molly Hemmeter

 

 

Molly Hemmeter

 

 
 

 

Acknowledged and Agreed:

 

Roth CH Acquisition I Co.

 

By:

/s/ Byron Roth

 

 

Name: Byron Roth

 

 

Title:   Chief Executive Officer

 

 
 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.

If the Company solicits approval of its shareholders of a Business Combination,
the undersigned will vote all shares beneficially owned by him or her, whether
acquired before, in or after the IPO, in favor of such Business Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company (less taxes payable), divided by the number of then outstanding IPO
Shares, which redemption will completely extinguish public shareholders’ rights
as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 

 
 

3.

The undersigned acknowledges and agrees that prior to entering into a definitive
agreement for a Business Combination with a target business that is affiliated
with the undersigned or any other Insiders of the Company or their affiliates,
such transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm or another independent entity that commonly renders
valuation opinions that such Business Combination is fair to the Company’s
shareholders from a financial point of view.

 

4.

None of the undersigned, any member of the family of any of the undersigned, or
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment prior to, or for services rendered in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to make the payments set forth in the Registration
Statement adjacent to the caption “Prospectus Summary—The Offering—Limited
payments to insiders.”

 

5.

In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)

The undersigned agrees that the Founder Shares may not be transferred, assigned
or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)

The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 

22

 

(c)

The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [●],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)

Notwithstanding the provisions set forth in paragraphs 5(a) and (c), transfers,
assignments and sales (a “Transfer”) by the undersigned of the Founder Shares,
Private Placement Units and Common Stock issued or issuable upon the exercise of
the Private Placement Units or conversion of the Founder Shares are permitted if
the Transfer (i) is among the insiders, to the Company’s officers, directors,
advisors or employees; (ii) is to an Insider’s affiliates or its members upon
liquidation; (iii) is to relatives and trusts for estate planning purposes; (iv)
is by virtue of the law of descent and distribution upon death; (v) is pursuant
to a qualified domestic relations order; (vi) involves a private sale made at a
price no greater than the price at which the Founder Shares, Private Placement
Units or Common Stock were originally purchased; or (vii) is to the Company for
cancellation in connection with the consummation of the Business Combination, in
each case (except for clause (vii)) where the transferee agrees to the terms of
the escrow agreement and forfeiture, as the case may be, as well as the other
applicable restrictions and agreements of the holders of the Founder Shares.

 

(e)

The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

 

(a)

In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)

The undersigned hereby agrees and acknowledges that (i) the Representatives and
the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.

The undersigned represents and warrants that:

 

(a)

He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)

He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

23

 

(c)

he or she has never been suspended or expelled from membership in any securities
or commodities exchange or association or had a securities or commodities
license or registration denied, suspended or revoked.

 

8.

The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.

The undersigned hereby waives his or her right to exercise conversion/redemption
rights with respect to any of the Company’s Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees that he or she will not seek
conversion/redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination or any amendment to the Charter.

 

10.

The undersigned hereby agrees to not propose, or vote in favor of, an amendment
to Article Sixth of the Charter prior to the consummation of a Business
Combination unless the Company provides public shareholders with the opportunity
to convert/redeem their IPO Shares upon such approval in accordance with such
Article Sixth thereof.

 

11.

Intentionally Omitted.

 

12.

This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.

As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.

This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

15.

The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

24

 

16.

This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

25

 

 

Sincerely,

   

 

 

/s/ Michael Malouf

 

 

Michael Malouf

 

 
 

 

Acknowledged and Agreed:

 

Roth CH Acquisition I Co.

 

By:

/s/ Byron Roth

 

 

Name: Byron Roth

 

 

Title:   Chief Executive Officer

 

 
 

 

May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s amended and restated
certificate of incorporation, as the same may be further amended from time to
time (the “Charter”), the undersigned will, as promptly as possible, take all
necessary actions to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the IPO Shares, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company (less taxes payable), divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 



 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions that such Business Combination is fair to
the Company’s shareholders from a financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 



2

 

 

(c)The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [•],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Founder Shares, Private Placement Units and Common Stock issued or issuable upon
the exercise of the Private Placement Units or conversion of the Founder Shares
are permitted if the Transfer (i) is among the insiders, to the Company’s
officers, directors, advisors or employees; (ii) is to an Insider’s affiliates
or its members upon liquidation; (iii) is to relatives and trusts for estate
planning purposes; (iv) is by virtue of the law of descent and distribution upon
death; (v) is pursuant to a qualified domestic relations order; (vi) involves a
private sale made at a price no greater than the price at which the Founder
Shares, Private Placement Units or Common Stock were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Founder Shares.

 

(e)The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

(a)In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)The undersigned hereby agrees and acknowledges that (i) the Representatives
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.The undersigned agrees to be an officer of the Company, until the earlier of
the consummation by the Company of an initial Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representative is true and accurate
in all material respects. The undersigned represents and warrants that:

 

(a)He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 



3

 

 

(b)He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c)he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise
conversion/redemption rights with respect to any of the Company’s Common Stock
owned or to be owned by the undersigned, directly or indirectly, whether such
shares be part of the Founder Shares or IPO Shares, and agrees that he or she
will not seek conversion/redemption with respect to such shares (or sell such
shares to the Company in any tender offer) in connection with any vote to
approve a Business Combination or any amendment to the Charter.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth of the Charter prior to the consummation of a
Business Combination unless the Company provides public shareholders with the
opportunity to convert/redeem their IPO Shares upon such approval in accordance
with such Article Sixth thereof.

 

11.Intentionally Omitted.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15.The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 



4

 

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

      Sincerely,      

/s/ Rick Hartfiel 

    Rick Hartfiel      

 

 

      Acknowledged and Agreed:   Roth CH Acquisition I Co.   By: /s/ Byron Roth
    Name: Byron Roth     Title:   Chief Executive Officer

 



 

 

 



May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s amended and restated
certificate of incorporation, as the same may be further amended from time to
time (the “Charter”), the undersigned will, as promptly as possible, take all
necessary actions to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the IPO Shares, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company (less taxes payable), divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 



 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions that such Business Combination is fair to
the Company’s shareholders from a financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 



2

 

 

(c)The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [•],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Founder Shares, Private Placement Units and Common Stock issued or issuable upon
the exercise of the Private Placement Units or conversion of the Founder Shares
are permitted if the Transfer (i) is among the insiders, to the Company’s
officers, directors, advisors or employees; (ii) is to an Insider’s affiliates
or its members upon liquidation; (iii) is to relatives and trusts for estate
planning purposes; (iv) is by virtue of the law of descent and distribution upon
death; (v) is pursuant to a qualified domestic relations order; (vi) involves a
private sale made at a price no greater than the price at which the Founder
Shares, Private Placement Units or Common Stock were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Founder Shares.

 

(e)The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

(a)In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)The undersigned hereby agrees and acknowledges that (i) the Representatives
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.The undersigned represents and warrants that:

 

(a)He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 



3

 

 

(c)he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise
conversion/redemption rights with respect to any of the Company’s Common Stock
owned or to be owned by the undersigned, directly or indirectly, whether such
shares be part of the Founder Shares or IPO Shares, and agrees that he or she
will not seek conversion/redemption with respect to such shares (or sell such
shares to the Company in any tender offer) in connection with any vote to
approve a Business Combination or any amendment to the Charter.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth of the Charter prior to the consummation of a
Business Combination unless the Company provides public shareholders with the
opportunity to convert/redeem their IPO Shares upon such approval in accordance
with such Article Sixth thereof.

 

11.Intentionally Omitted.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15.The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 



4

 

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

 

  Sincerely,      

/s/ Donald Hultstrand

    Donald Hultstrand

 

 

 

 

 

Acknowledged and Agreed: 

  Roth CH Acquisition I Co.   By: /s/ Byron Roth     Name: Byron Roth     Title:
  Chief Executive Officer

 



 

 

 



May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s amended and restated
certificate of incorporation, as the same may be further amended from time to
time (the “Charter”), the undersigned will, as promptly as possible, take all
necessary actions to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the IPO Shares, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company (less taxes payable), divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 



 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions that such Business Combination is fair to
the Company’s shareholders from a financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 



2

 

 

(c)The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [•],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Founder Shares, Private Placement Units and Common Stock issued or issuable upon
the exercise of the Private Placement Units or conversion of the Founder Shares
are permitted if the Transfer (i) is among the insiders, to the Company’s
officers, directors, advisors or employees; (ii) is to an Insider’s affiliates
or its members upon liquidation; (iii) is to relatives and trusts for estate
planning purposes; (iv) is by virtue of the law of descent and distribution upon
death; (v) is pursuant to a qualified domestic relations order; (vi) involves a
private sale made at a price no greater than the price at which the Founder
Shares, Private Placement Units or Common Stock were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Founder Shares.

 

(e)The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

(a)In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)The undersigned hereby agrees and acknowledges that (i) the Representatives
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.The undersigned represents and warrants that:

 

(a)He or she or it is not subject to, or a respondent in, any legal action for,
any injunction, cease-and-desist order or order or stipulation to desist or
refrain from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)He or she or it has never been convicted of or pleaded guilty to any crime
(i) involving any fraud or (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and he is not currently a defendant in any such criminal proceeding;
and

 



3

 

 

(c)he or she or it has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise
conversion/redemption rights with respect to any of the Company’s Common Stock
owned or to be owned by the undersigned, directly or indirectly, whether such
shares be part of the Founder Shares or IPO Shares, and agrees that he or she
will not seek conversion/redemption with respect to such shares (or sell such
shares to the Company in any tender offer) in connection with any vote to
approve a Business Combination or any amendment to the Charter.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth of the Charter prior to the consummation of a
Business Combination unless the Company provides public shareholders with the
opportunity to convert/redeem their IPO Shares upon such approval in accordance
with such Article Sixth thereof.

 

11.Intentionally Omitted.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15.The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 



4

 

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

 

  Sincerely,      

By:

Roth Capital Partners, LLC

 

/s/ Byron Roth

    Name: Byron Roth     Title:   Member

 

 

 

 

  Acknowledged and Agreed:   Roth CH Acquisition I Co.   By: /s/ Byron Roth    
Name: Byron Roth     Title:   Chief Executive Officer

 



 

 

 



May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s amended and restated
certificate of incorporation, as the same may be further amended from time to
time (the “Charter”), the undersigned will, as promptly as possible, take all
necessary actions to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the IPO Shares, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company (less taxes payable), divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 



 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions that such Business Combination is fair to
the Company’s shareholders from a financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 



2

 

 

(c)The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [•],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Founder Shares, Private Placement Units and Common Stock issued or issuable upon
the exercise of the Private Placement Units or conversion of the Founder Shares
are permitted if the Transfer (i) is among the insiders, to the Company’s
officers, directors, advisors or employees; (ii) is to an Insider’s affiliates
or its members upon liquidation; (iii) is to relatives and trusts for estate
planning purposes; (iv) is by virtue of the law of descent and distribution upon
death; (v) is pursuant to a qualified domestic relations order; (vi) involves a
private sale made at a price no greater than the price at which the Founder
Shares, Private Placement Units or Common Stock were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Founder Shares.

 

(e)The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

(a)In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)The undersigned hereby agrees and acknowledges that (i) the Representatives
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.The undersigned agrees to be a director of the Company, until the earlier of
the consummation by the Company of an initial Business Combination or the
liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all material respects, does not omit any material information with respect to
the undersigned’s background and contains all of the information required to be
disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s FINRA Questionnaire
previously furnished to the Company and the Representative is true and accurate
in all material respects. The undersigned represents and warrants that:

 

(a)He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 



3

 

 

(b)He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

(c)he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise
conversion/redemption rights with respect to any of the Company’s Common Stock
owned or to be owned by the undersigned, directly or indirectly, whether such
shares be part of the Founder Shares or IPO Shares, and agrees that he or she
will not seek conversion/redemption with respect to such shares (or sell such
shares to the Company in any tender offer) in connection with any vote to
approve a Business Combination or any amendment to the Charter.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth of the Charter prior to the consummation of a
Business Combination unless the Company provides public shareholders with the
opportunity to convert/redeem their IPO Shares upon such approval in accordance
with such Article Sixth thereof.

 

11.Intentionally Omitted.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15.The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 



4

 

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

 

  Sincerely,      

/s/ Adam Rothstein

    Adam Rothstein      

 

 

 

  Acknowledged and Agreed:   Roth CH Acquisition I Co.   By: /s/ Byron Roth    
Name: Byron Roth     Title:   Chief Executive Officer

 



 

 

 



May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s amended and restated
certificate of incorporation, as the same may be further amended from time to
time (the “Charter”), the undersigned will, as promptly as possible, take all
necessary actions to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the IPO Shares, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company (less taxes payable), divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 



 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions that such Business Combination is fair to
the Company’s shareholders from a financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 



2

 

 

(c)The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [•],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Founder Shares, Private Placement Units and Common Stock issued or issuable upon
the exercise of the Private Placement Units or conversion of the Founder Shares
are permitted if the Transfer (i) is among the insiders, to the Company’s
officers, directors, advisors or employees; (ii) is to an Insider’s affiliates
or its members upon liquidation; (iii) is to relatives and trusts for estate
planning purposes; (iv) is by virtue of the law of descent and distribution upon
death; (v) is pursuant to a qualified domestic relations order; (vi) involves a
private sale made at a price no greater than the price at which the Founder
Shares, Private Placement Units or Common Stock were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Founder Shares.

 

(e)The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

(a)In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)The undersigned hereby agrees and acknowledges that (i) the Representatives
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.The undersigned represents and warrants that:

 

(a)He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 



3

 

 

(c)he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise
conversion/redemption rights with respect to any of the Company’s Common Stock
owned or to be owned by the undersigned, directly or indirectly, whether such
shares be part of the Founder Shares or IPO Shares, and agrees that he or she
will not seek conversion/redemption with respect to such shares (or sell such
shares to the Company in any tender offer) in connection with any vote to
approve a Business Combination or any amendment to the Charter.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth of the Charter prior to the consummation of a
Business Combination unless the Company provides public shareholders with the
opportunity to convert/redeem their IPO Shares upon such approval in accordance
with such Article Sixth thereof.

 

11.Intentionally Omitted.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15.The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 



4

 

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

 

  Sincerely,      

/s/ Anthony Stoss 

    Anthony Stoss

 

 

 

 

 

Acknowledged and Agreed: 

  Roth CH Acquisition I Co.   By: /s/ Byron Roth     Name: Byron Roth     Title:
  Chief Executive Officer

 



 

 

 



May 4, 2020

 

Roth CH Acquisition I Co.
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Roth Capital Partners, LLC
888 San Clemente Drive, Suite 400
Newport Beach, CA 92660

 

Craig-Hallum Capital Group LLC
222 South Ninth Street, Suite 350
Minneapolis, MN 55402

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Roth CH Acquisition I Co., a Delaware corporation (the “Company”)
and Roth Capital Partners, LLC and Craig-Hallum Capital Group LLC (the
“Representatives”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s units (the “Units”), each Unit comprised of one share of
common stock of the Company, par value $0.0001 per share (the “Common Stock”),
and one-half of one redeemable warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). Certain capitalized terms used herein
are defined in paragraph 13 hereof.

 

In order to induce the Company and the Representatives to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s amended and restated
certificate of incorporation, as the same may be further amended from time to
time (the “Charter”), the undersigned will, as promptly as possible, take all
necessary actions to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible, but not more
than 10 business days thereafter, redeem the IPO Shares, at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company (less taxes payable), divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public shareholders’
rights as shareholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining shareholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account (“Claim”) and any remaining
net assets of the Company as a result of such liquidation with respect to the
Founder Shares and Private Placement Shares owned by the undersigned and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. However, if any of
the undersigned have acquired IPO Shares in or after the IPO, they will be
entitled to liquidating distributions from the Trust Account with respect to
such IPO Shares in the event that the Company fails to consummate a Business
Combination within the time period set forth in the Charter. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.

 



 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or another independent entity that
commonly renders valuation opinions that such Business Combination is fair to
the Company’s shareholders from a financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply (i) if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund or (ii) as to any claims
under the Company’s obligations to indemnify the Underwriters against certain
liabilities, including liabilities under the Securities Act.

 

(a)The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earlier to occur of:
(1) six (6) months after the completion of a Business Combination or (2) the
date following the completion of the Company’s initial Business Combination on
which the Company completes a liquidation, merger, share exchange,
reorganization or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their shares of Common Stock for cash,
securities or other property. Notwithstanding the foregoing, if the closing
price of the Company’s Common Stock equals or exceeds $12.50 per share (as
adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing after the Company’s initial Business Combination, 50% of
the Founder Shares will be released from the Lockup.

 

(b)The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Common Stock or Warrants of the Company or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock or publicly announce an intention to effect any such transaction,
for a period of 180 days after the date of the Underwriting Agreement.

 



2

 

 

(c)The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Units will be subject to the
transfer restrictions described in the Subscription Agreement, dated as of [•],
2020, by and between the Insiders and the Company relating to the undersigned’s
Private Placement Units.

 

(d)Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Founder Shares, Private Placement Units and Common Stock issued or issuable upon
the exercise of the Private Placement Units or conversion of the Founder Shares
are permitted if the Transfer (i) is among the insiders, to the Company’s
officers, directors, advisors or employees; (ii) is to an Insider’s affiliates
or its members upon liquidation; (iii) is to relatives and trusts for estate
planning purposes; (iv) is by virtue of the law of descent and distribution upon
death; (v) is pursuant to a qualified domestic relations order; (vi) involves a
private sale made at a price no greater than the price at which the Founder
Shares, Private Placement Units or Common Stock were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Founder Shares.

 

(e)The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Founder Shares or Private Placement Units
are required to contribute back to the capital of the Company a portion of any
such securities to be cancelled by the Company or transfer any such securities
to third parties, the undersigned will contribute back to the capital of the
Company or transfer to such third parties, at no cost, a proportionate number of
Founder Shares or Private Placement Units, as applicable, pro rata with the
other holders of Founder Shares or Private Placement Units, as applicable.

 

6.

 

(a)In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)The undersigned hereby agrees and acknowledges that (i) the Representatives
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

7.The undersigned represents and warrants that:

 

(a)He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

(b)He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 



3

 

 

(c)he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise
conversion/redemption rights with respect to any of the Company’s Common Stock
owned or to be owned by the undersigned, directly or indirectly, whether such
shares be part of the Founder Shares or IPO Shares, and agrees that he or she
will not seek conversion/redemption with respect to such shares (or sell such
shares to the Company in any tender offer) in connection with any vote to
approve a Business Combination or any amendment to the Charter.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth of the Charter prior to the consummation of a
Business Combination unless the Company provides public shareholders with the
opportunity to convert/redeem their IPO Shares upon such approval in accordance
with such Article Sixth thereof.

 

11.Intentionally Omitted.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean the 2,156,250
shares of Common Stock of the Company acquired by Insiders prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Units” and “Private Placement Shares” shall mean the
units and underlying shares of Common Stock, respectively, that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Units will be deposited; and (vii) “Registration Statement” means the
Company’s registration statement on Form S-1 (SEC File No. 333-236852) filed
with the Securities and Exchange Commission, as amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15.The undersigned acknowledges and understands that the Representatives and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Representatives a representative of, or a fiduciary with respect to,
the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 



4

 

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

 

  Sincerely,      

/s/ Ted Roth

    Ted Roth

 

 

 

 

 

Acknowledged and Agreed: 

  Roth CH Acquisition I Co.   By: /s/ Byron Roth     Name: Byron Roth     Title:
  Chief Executive Officer

 



 

 